Case 2:21-cv-00167-RCY-DEM Document 23 Filed 08/31/21 Page 1 of 3 PageID# 168




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division

RODNEY EUGENE SEARS (#1139321),

       Petitioner,
v.                                                                    Civil Action No. 2:21cv167

HAROLD CLARKE, Director,
Department of Corrections,

       Respondent.

                                         FINAL ORDER

       This matter was initiated by petition for a writ of habeas corpus under 28 U.S.C. § 2254 filed

by Rodney Eugene Sears (“Sears” or “Petitioner”) (ECF No. 1). The petition alleges violation of

Petitioner’s constitutional rights pertaining to his 2018 convictions in the Hampton Circuit Court for

possession with intent to distribute a Schedule I or II drug, possession of a firearm while in

possession of a Schedule I or II drug, and possession of a firearm by a convicted felon. As a result

of the convictions, Petitioner was sentenced to serve a prison term of seven years and nine months.

       The petition was referred to a United States Magistrate Judge for report and recommendation

pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and (C) and Local Civil Rule 72 of the Rules

of the United States District Court for the Eastern District of Virginia. The Magistrate Judge’s

Report and Recommendation filed June 28, 2021, recommended Sears’ petition be dismissed with

prejudice for being time-barred, as Sears has not provided sufficient evidence to warrant equitable

tolling or any other basis to permit federal review of his untimely claims. (ECF No. 19.) The Report

and Recommendation advised Sears of his right to object and the time limit for doing so. On July

13, 2021, the Court received a telephone call from the facility where Sears was being housed

advising that Sears was on “special watch” and could not receive outside correspondence. This
Case 2:21-cv-00167-RCY-DEM Document 23 Filed 08/31/21 Page 2 of 3 PageID# 169




information was also confirmed by correspondence from the facility on July 16, 2021. (ECF No. 20.)

 On July 22, 2021 the Court received confirmation from Petitioner’s family members that he had

been removed from “special watch” and was able to receive outside mail again. By Order entered

July 27, 2021, the Court directed the Report and Recommendation be resent to Petitioner and

extended the time for filing objections to fourteen days from the date of mailing of the Order on

July 27, 2021. (ECF No. 21.) The second mailing was not returned as undeliverable. The Court has

received no objections to the Report and Recommendation, and the time for filing objections has

now expired.1

         Accordingly, the Court does hereby ACCEPT and ADOPT the findings and

recommendations set forth in the Report and Recommendation filed June 28, 2021, and it is

therefore ORDERED that Respondent’s Motion to Dismiss (ECF No. 13) is GRANTED, and that

the petition (ECF No. 1) is DENIED and DISMISSED with prejudice as being time-barred.

         Finding that the basis for dismissal of Petitioner’s § 2254 petition is not debatable, and

alternatively finding that Petitioner has not made a “substantial showing of the denial of a

constitutional right,” a certificate of appealability is DENIED. 28 U.S.C. § 2253(c); see Rules Gov.

§ 2254 Cases in U.S. Dist. Cts. 11(a); Miller-El v. Cockrell, 537 U.S. 322, 335–38 (2003); Slack v.

McDaniel, 529 U.S. 473, 483–85 (2000).

         Petitioner is ADVISED that because a certificate of appealability is denied by this Court, he

may seek a certificate from the United States Court of Appeals for the Fourth Circuit. Fed. Rule

App. Proc. 22(b); Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a). If Petitioner intends to seek a

certificate of appealability from the Fourth Circuit, he must do so within thirty (30) days from

the date of this Order. Petitioner may seek such a certificate by filing a written notice of

1
 On August 26, 2021, more than two weeks after the time for filing objections expired, the Court received a letter
from the Defendant. (ECF No. 22.) The letter did not mention the Report and Recommendation, and it did not
contain any objections to the Report and Recommendation.
Case 2:21-cv-00167-RCY-DEM Document 23 Filed 08/31/21 Page 3 of 3 PageID# 170




appeal with the Clerk of the United States District Court, United States Courthouse, 600

Granby Street, Norfolk, Virginia 23510.

       The Clerk is directed to mail a copy of this Final Order to Petitioner and provide an

electronic copy of the Final Order to counsel of record for Respondent.




                                                                  /s/
                                                    Roderick C.. Youngng
                                                                      ng
                                                    United States           Judge
                                                               es Districtt Ju
                                                                             udg
                                                                               d e
Richmond, Virginia
Date: August 31, 2021




                                                3
